 

[ex10-6_001.jpg]

 

December 31, 2018

 

Activa Clinics

6610 Turner Valley Road, Suite 200

Mississauga, Ontario L5N 2PI

Attn: Neil Dhalla, CEO

Via email

 

RE: Amend the Termination Date of the Binding Letter of Intent, dated November
23, 2018, between Novo Integrated Sciences, Inc., Novo Healthnet Limited and
Activa Clinics

 

Dear Mr. Dhalla:

 

Novo Integrated Sciences, Inc., a Nevada corporation (“NVOS”), Novo Healthnet
Limited, an Ontario corporation and Activa Clinics, an Ontario corporation
(“AC”), are parties to the Letter of Intent, dated 11-23-18, as attached hereto
as Exhibit A (the “LOI”).

 

The purpose of this letter is to amend the LOI to extend the termination date
therein. As we have discussed, the “Termination Date” for all purposes under the
LOI is hereby amended to be February 28, 2019. The LOI, as amended herein, shall
remain in full force and effect.

 

We continue to look forward to working with you to complete the transaction
successfully and expeditiously. If the foregoing correctly sets forth your
understanding, please execute a copy of this Letter in the space set forth below
and return to me.

 

 



Very truly yours,

        By: /s/ Robert Mattacchione     Robert Mattacchione     CEO, Novo
Integrated Sciences, Inc.     Chairman, Novo Healthnet Limited        
ACKNOWLEDGED AND AGREED to on January 7, 2018:         By: /s/ Neil Dhalla    
Neil Dhalla     CEO, Activa Clinics

 

11120 NE 2nd Street, Suite 200 Bellevue, WA 98004 USA

Phone: (206) 617-9797

www.novointegrated.com

 

   

  Page | 2

 

Letter of Intent

 

(Attached)



 



   

 

